DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 2011/0003418; herein “Sakata ‘418”) in view of Park (US 2005/0140302; herein “Park”).
Regarding claim 1, Sakata ‘418 discloses in Fig. 1C and related text a semiconductor device comprising:
a semiconductor layer (403, see [0069]) including a channel formation region (see [0070]);
a first electrode (405a/405b, see [0115]) and a second electrode (405b/405a) electrically connected to the semiconductor layer;
a first gate insulating layer (407, see [0069]) and a second gate insulating layer (402, see [0069]) with the semiconductor layer therebetween;
a first gate electrode (409C, see [0130]) overlapping with the first electrode, the semiconductor layer, and the second electrode through the first gate insulating layer; and
a second gate electrode (401C, see [0130]) overlapping with the semiconductor layer and the first electrode through the second gate insulating layer.
Sakata ‘418 does not disclose 
wherein an outer end of the second gate electrode extends beyond an end of the semiconductor layer, and an inner end of the second gate electrode overlaps with the semiconductor layer, and
wherein each of the first gate electrode and the second gate electrode has a ring shape.
In the same field of endeavor, Park teaches in Fig. 7b, 10 and related text a semiconductor device 
wherein an outer end of the second gate electrode (106, see [0052]) extends beyond an end of the semiconductor layer (114, see [0047]), and an inner end of the second gate electrode overlaps with the semiconductor layer, and
wherein the second gate electrode has a ring shape (see Fig. 10 and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakata ‘418 by having an outer end of the second gate electrode extend beyond an end of the semiconductor layer, an inner end of the second gate electrode overlap with the semiconductor layer, and the second gate electrode has a ring shape, as taught by Park, in order to provide a plurality of TFTs interconnected in parallel, distribute stress over the device, and improve image quality (see Park [0064] at least). Additionally, it would have been obvious to modify the device of Sakata ‘418 by having the first gate electrode also have a ring shape for the same reasons as having a ring shape for the second gate electrode.
Regarding claim 2, Sakata ‘418 further discloses 
wherein the first electrode (e.g. 405b) is a drain electrode (see [0115]), and
wherein the second electrode (e.g. 405a) is a source electrode (see [0115]).
Regarding claim 3, Sakata ‘418 further discloses
wherein the first electrode (e.g. 405a) is a source electrode (see [0115]), and
wherein the second electrode (e.g. 405b) is a drain electrode (see [0115]).
Regarding claim 4, the combined device shows wherein the second gate electrode configured to receive a potential lower than a potential applied to the source electrode.
Note that is it is the Office’s position that the limitation of “the second gate electrode is configured to receive a potential lower than a potential applied to the source electrode” is directed to a method of using the device and that because the device of Sakata ‘418 and Park has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, Sakata ‘418 further discloses wherein the semiconductor layer (403) includes an oxide semiconductor (see [0069]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata ‘418 in view of Park as applied to claim 1 above, and further in view of Yamazaki et al. (US 5,847,413; herein “Yamazaki”).
Regarding claim 5, Sakata ‘418 in view of Park further shows 
wherein the semiconductor layer (Park: 114) has an island shape,
wherein one of the first electrode and the second electrode (122a, see [0047]) has a shape and an opening of the shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode (122b, see [0047]) is in the opening.
but does not disclose
wherein one of the first electrode and the second electrode has a ring shape. 
In the same field of endeavor, Yamazaki teaches in Fig. 5A and related text a thin film transistor
wherein one of the first electrode and the second electrode (503, see col. 4 line 52) has a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode (501, see col. 4 line 52) is in the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakata ‘418 and Park by having one of the first electrode and the second electrode having a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and the other of the first electrode and the second electrode being in the opening, as taught by Yamazaki, in order to have the edges of the active layer not located on lines connecting the source and drain electrodes and reduce leakage current (see Yamazaki col. 3 line 62 – col. 4 line 5). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata ‘418 in view of Park, as applied to claim 6 above, and in view of Sakata et al. (US 2010/0181565; herein “Sakata ‘565”).
Regarding claim 7, Sakata ‘418 in view of Park does not disclose 
a first oxide layer between the semiconductor layer and the second gate insulating layer; and
a second oxide layer between the semiconductor layer and the first gate insulating layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer.
In the same field of endeavor, Sakata ‘565 teaches in Fig. 1A and related text a thin film transistor comprising 
a first oxide layer (104a, see [0066]) above the semiconductor layer (103, see [0029]); and
a second oxide (193, see [0066]) below the semiconductor layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer (see [0067] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakata ‘418 by having a first and a second oxide layer above and below the semiconductor layer, as taught by Sakata ‘565, in order to achieve high electric characteristics and reliability (see Sakata [0036] at least). Note that the limitations “a first oxide layer between the semiconductor layer and the second gate insulating layer; and a second oxide layer between the semiconductor layer and the first gate insulating layer,” are therefore taught by the combination of the first and second oxide layers above and below the semiconductor layer, as taught by Sakata ‘565, and the first and second gate insulating layers being above and below the semiconductor layer as shown in Sakata ‘418.

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/4/2022